Name: COMMISSION REGULATION (EC) No 2706/95 of 22 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 280/40 [ EN Official Journal of the European Communities 23 . 11 . 95 COMMISSION REGULATION (EC) No 2706/95 of 22 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 (1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 . lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. 0 OJ No L 167, 18 . 7. 1995, p. 10. (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . 23 . 11 . 95 EN Official Journal of the European Communities No L 280/41 ANNEX to the Commission Regulation of 22 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) Third country Standard import code (') value CN codeCN code Third country Standard import code (') value 0702 00 45 052 68,3 060 80,2 064 59,6 066 41,7 068 62,3 204 48,6 208 44,0 212 117,9 624 131,0 999 72,6 0707 00 40 052 70,6 053 166,9 060 61,0 066 53,8 068 60,4 204 49,1 624 125,6 999 83,9 0709 90 79 052 96,3 204 77,5 624 75,9 999 83,2 0805 20 31 204 77,9 999 77,9 0805 20 33, 0805 20 35, 0805 20 37, 0805 20 39 052 56,1 464 165,7 624 131,8 999 117,9 0805 30 40 052 78,1 388 67,5 400 132,8 512 54,8 520 66,5 524 100,8 528 94,7 600 84,5 624 78,0 999 84,2 0808 10 92, 0808 10 94, 0808 10 98 064 78,6 388 39,2 400 64,1 404 54,0 508 68,4 512 51,2 524 57,4 528 48,0 800 78,0 804 21,0 999 56,0 0808 20 67 052 143,7 064 68,8 388 79,6 400 81,7 512 89,7 528 84,1 800 55,8 804 112,9 999 89,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin.'